Title: To Benjamin Franklin from Cadwallader Colden, 13 February 1754
From: Colden, Cadwallader
To: Franklin, Benjamin


Dear Sir
Coldengham Febry 13th 1754
The want of an opportunity is the only reason why I have not before this acknowleged your favor of the 6th of Decr. and the same cause prevented my having the pleasure of yours of the 1st of last month till a few days since that my son Alexander brought it with him.
I am exceedingly pleased with the friendly complement you make me in that of Decr. 6th for your approbation or esteem I shall allwise value next to the approbation of my own mind in all public actions of my life. For this reason I hope you’l excuse me in explaining my self on my past conduct in public affairs. You know I have seldom troubled you on this Subject. I value highly the English constitution as the best contrived for the security of our Liberty and Property when the ballance is kept equal among the several branches of Government. I think, and I have long thought it, that in America we are in much greater Danger from Popular Licentiousness than from any abuse of Power in our Governers though I own some of them have been bad enough and I think the danger from the too great power in the People is daily increasing. By Popularity Ambitious men who think every measure to be right which serves their purpose have in all ages effectually gained their ends. I hope that upon a strict inquiry it will be found that my actions in the public affairs have been directed only by this Principle of preserving our constitution against popular intrusion. As I had no personal interest with Lord Halifax either by my self or any one friend his approbation pleases me the more as I am fond of believing that it has arose after he had fully considered and weigh’d the several past transactions in this Govt. The concluding part of his letter shews that he thinks I am guided by the Principle I have mentioned as the rule of my conduct. His words are “The same Zeal and Loyalty which you have hitherto shewn in the Support of his Majesty’s Rights, I flatter my self, you will continue to exert; and I hope that all those, who have a true regard to the happiness of the Province, will unite in their endeavours to support its constitution, which may as effectually be destroyed by unjust attacks on the prerogative of the Crown, on the one hand, as on the Rights and Liberties of the People, on the other.” He likewise took the trouble to send me an Authentic proof of his endeavour to do me a particular piece of kindness and which he would have effected had Mr. Clinton’s friends been as hearty as he was.
I am exceedingly pleased with your observations on the increase of mankind. I think with our friend Bartram that the last Paragraph is the only one liable to exception and I wish it had been rather somewhere in the midle than at the end of that discourse because the reader should be the most fully satisfied when you take leave of him. I perswade my self you take my remarks in good part as I expect the like impartiality for me. I must delay any remarks on the Meteorological subject till an other Opportunity. My thoughts of late have been employed in putting some part of my Principles in a better light to remove some objections made by those whose opinion I value most and I hope to do it in such manner as will make these Principles superior to all opposition with men who truely indeavour after truth. I do not expect to avoid contradiction no more than you have escaped it. This with my not knowing of any Opportunity to write by has made me delay considering the papers you inclosed. I send back your observations on the increase of mankind by my son.
My son David thanks you for the notice you are pleased to take of his performance but is affrayed that your desiring leave to send it to Mr. Collinson is a meer complement as he thinks there is nothing new in it to deserve publishing. Tho as to my part I did not remember any experiment which so clearly proves that a greater quantity of Electrical matter may pass through one without giving a Shock than often when it does and that there is something very singular between the inside and outside of the viol or between the one side or other of coated glass and which from your experiments seem evidently to be occasion’d by the one side’s being + and the other —. Tho how this can be is not so easy to explain from what we hitherto know of Electricity. My son Alexander will send you Pike’s book which please to send back after you have read it. I am Sir Your most obedient humble Servant
Cadwallader Colden
Mr. Collinson at last informs me that he had sent my answer to Profr. Kastner to Lord Macclesfield who was much engaged at that time in makeing Interest for his son’s Election for Oxfordshire.

 Addressed: To  Benjamin Franklen Esqr  Philadelphia
